Citation Nr: 0800024	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-13 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to restoration of an effective date of March 
30, 1968 for the grant of service connection for PTSD, to 
include whether an April 2007 RO decision that found clear 
and unmistakable error in its April 2002 decision granting 
the March 30, 1968 effective date was itself clearly and 
unmistakably erroneous.

2.  The appropriate rating for the veteran's PTSD from March 
30, 1968 to April 17, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel

INTRODUCTION

The veteran had active service in the United States Army from 
March 1966 to March 1968, to include combat duty in Vietnam.  

This matter originally comes before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which determined that the veteran was 
entitled to an earlier effective date of March 1968, for the 
grant of service connection for his PTSD.  The PTSD was rated 
10 percent from March 1968 through April 16, 2002 and the 
rating of 70 percent thereafter was confirmed.  

The veteran filed his original claim for service connection 
for multiple disorders, to include a nervous disorder, on 
April 3, 1968, within a few days of his separation from 
service.    

An October 2002 RO decision granted service connection and 
assigned a 70 percent rating for PTSD, effective from April 
17, 2002 or the date of receipt of the original claim for 
service connection for PTSD.

As noted above, an RO decision in February 2004 found that 
the veteran was entitled to an earlier effective date for his 
service-connected PTSD.  The RO assigned the effective date 
for service connection as March 30, 1968 or the day after the 
veteran's separation from service based upon a finding that 
he filed his original claim for service connection for a 
nervous disorder within one year of his discharge from 
service.  The RO assigned an effective date of 10 percent for 
the veteran's PTSD from March 30, 1968 through September 10, 
2001 and a 70 percent rating thereafter.  The veteran 
appealed for a rating in excess of 10 percent for PTSD prior 
to September 11, 2001.  

An April 2007 RO decision found that its April 2002 decision 
was clearly and unmistakably erroneous in granting an earlier 
effective date for service connection for PTSD on the basis 
that receipt of the original claim for service connection for 
PTSD was April 17, 2002.   Thus, this latter date was 
assigned as the correct effective date.  The veteran's PTSD 
has remained rated at 70 percent from April 17, 2002. 

Given the above procedural history, the issue currently 
before the Board is more accurately styled as entitlement to 
restoration of an effective date of March 30, 1968 for the 
grant of service connection for PTSD, to include whether an 
April 2007 RO decision that found clear and unmistakable 
error in its April 2002 decision granting the March 30, 1968 
effective date was itself clearly and unmistakably erroneous.  

The instant Board decision restores March 30, 1968 as the 
correct effective date for the grant of service connection 
for PTSD.  The issue of the appropriate rating or ratings for 
PTSD from March 30, 1968 through April 16, 2002 is addressed 
in the remand appended to this decision.  This latter matter 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

1.  The veteran, who engaged in combat with the enemy and 
sustained serious combat injuries, filed his original claim 
for service connection for a nervous disorder in April 1968 
or within several days of his separation from service; the RO 
failed to develop or adjudicate the claim.   .

2.  An RO decision in October 2002 granted service connection 
for PTSD, effective from September 11, 2001.

3.  An April 2004 RO decision granted an earlier effective 
date of March 30, 1968 for the grant of service connection 
for PTSD.

4.  An April 2007 decision by the RO determined that its 
April 2004 decision granting an earlier effective date of 
March 30, 1968 was clearly and unmistakably erroneous; this 
latter decision assigned an effective date of April 17, 2002.    

5.  The April 2004 RO decision granting an earlier effective 
date of March 30, 1968 for the grant of service connection 
for PTSD, based upon the finding that the original claim for 
service connection was received within days of service, was 
not undebatably erroneous.


CONCLUSION OF LAW

Restoration of an effective date of March 30, 1968, for the 
grant of service connection for a nervous disorder, which was 
eventually diagnosed as PTSD, is warranted.  38 U.S.C.A. § 
5110(a) (West 2002) 38 C.F.R. § 3.400(b) (2) (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

Legal Criteria

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

Analysis

The veteran was a combat infantryman with the U.S. Army in 
Vietnam, who in March 1967 stepped on an anti-personnel mine 
and sustained multiple serious shell fragment wounds.  He was 
treated in Vietnam and was eventually evacuated to Ft. Ord, 
California, where he spent the remainder of his military 
service in convalescence.  

Service connection is in effect for PTSD as a result of the 
veteran's engaging in combat with the enemy and sustaining 
significant shell fragment wounds in combat. His PTSD is 
rated 70 percent disabling from April 17, 2002.  

The veteran, upon being granted service connection for PTSD, 
petitioned for an earlier effective date, which was 
subsequently granted to September 11, 2001, the date an 
increase in severity was noted, but the RO subsequently 
determined that the correct effective date was March 30, 
1968, the day after the veteran's separation from service as 
he filed a claim for service connection for a nervous 
disorder within days of his discharge from service.  See 
February 2004 RO decision.  The RO correctly noted that the 
veteran's original claim was never addressed as a psychiatric 
condition.  

The RO, in an April 2007 rating decision, determined that its 
February 2004 decision granting an effective date for the 
grant of service connection for PTSD of March 30, 1968 was 
clearly and unmistakably erroneous.  The RO determined that 
the correct effective date was April 17, 2002 or the date of 
receipt of what was called the original claim for service 
connection for PTSD.  

There is a three-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question. 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 
Wilson v. West, 11 Vet. App. 383, 386 (1998).

After the veteran filed his original claims for service 
connection in March 1968, immediately after his separation 
from service, the RO granted service connection for 
neuropathy of the brachial plexus.  The RO has held that the 
veteran's original claim for service connection for a nervous 
disorder was addressed as neuropathy in an upper extremity 
and denied without timely appeal.  However, the Board finds 
that the veteran's original claim for service connection for 
a nervous disorder was not adjudicated by the RO at that time 
or at any time prior to October 2002.  In his original 
application for VA compensation benefits received by the RO 
in April 1968, the veteran clearly filed claims for service 
connection for residuals of a nerve injury and a nervous 
disorder.  Under these circumstances, the latter claim can 
only be construed as one for service connection for a 
psychiatric disorder.  It is evident that the RO simply 
failed to develop and adjudicate that claim.  

The RO has also determined that the veteran's claim regarding 
a generalized "nervous condition" was not a claim for PTSD, 
and therefore it was not pending at the time of the grant 
with the effective date set in 2002.  However, the veteran 
filed his claim for service connection in 1968 and at that 
time post-traumatic stress disorder was not listed in the 
Diagnostic and Statistical Manual of Mental Disorders.  In 
the Board's judgment, a claim for service connection for a 
nervous or psychiatric disorder filed by a combat veteran in 
1968 must be construed as including combat fatigue or what 
eventually was classified as post-traumatic stress disorder.  

The other basis for the RO's finding that the April 2004 
grant of an earlier effective date of March 30, 1968 was 
clearly and unmistakably erroneous, was citation to Deshotel 
v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  In that case, 
the United States Court of Appeals for the Federal Circuit 
found that where a veteran files more than one claim with the 
RO at the same time, as in this case, and the RO's decision 
acts (favorably or unfavorably) on one of the claims but 
fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to run. 
The proper remedy under such circumstances is to file a 
timely NOD as to the RO's failure to address that claim.  

As noted above, a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel, supra; Russell, 
supra; Wilson, supra.  The RO determined that there was CUE 
in its February 2004 decision, more than 2 years prior to the 
Federal Circuit's decision in Deshotel.  Under 38 C.F.R. 
§ 3.400(B)(2), the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection, shall be the day following separation 
from active service or the date entitlement arose, if the 
claim is received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
This severely injured combat veteran filed his original claim 
for service connection for a psychiatric disorder within days 
of his separation from service.  VA practice prior to 
Deshotel was to treat unadjudicated claims as pending claims 
regardless of the amount of time that had elapsed unless the 
veteran had abandoned the claim.  There is no indication here 
that the veteran abandoned the claim in question (see 
38 C.F.R. § 3.158); the RO never responded to the specific 
claim for service connection for a psychiatric disorder.  

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay v. 
Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 
F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 
(Fed. Cir. 2000).  Given the facts in this case, the 
undersigned will not conclude that there was undebatable 
error in assigning an effective date of March 30, 1968 for a 
grant of service connection for PTSD under the law that 
existed at the time of the prior adjudication in question.  
Thus, the RO's assignment of an effective date in March 1968 
does not constitute CUE, and the April 2007 decision finding 
that it did was itself clearly and unmistakably erroneous.  
As such, the effective date of March 30, 1968 is restored for 
the grant of service connection for PTSD.  The issue of the 
appropriate rating for the veteran's PTSD between March 30, 
1968 and April 17, 2002 is addressed in the remand below. 


ORDER

Restoration of an effective date of March 30, 1968, for the 
grant of service connection for PTSD is warranted. 


                                                            
REMAND

The Board in the above decision has restored the effective 
date for the grant of service connection for PTSD to March 
30, 1968.  The question that remains is the appropriate 
disability rating for the veteran's PTSD from March 30, 1968 
to April 17, 2002.   

Accordingly, the case is REMANDED to the AMC in Washington, 
D.C. for the following action:

1.  The AMC/RO must contact the veteran 
and determine whether there are any 
relevant VA medical records dated prior 
to April,17, 2002 that have not been 
obtained, particularly any records 
relating to evaluation or treatment for 
a psychiatric disorder.  Any such 
records must be obtained and associated 
with the claims file.

2.  After ensuring compliance with 
VCAA, to include advising the veteran 
that if he has any additional records 
which might aid in substantiating his 
claim, that he may submit them for 
consideration, and conducting any other 
indicated development, the AMC/RO must 
assign an appropriate disability rating 
or ratings for the veteran's PTSD for 
the period from March 30, 1968 to April 
17, 2002.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


